CONVERTIBLE NOTE

 

US$50,000 DATE: September 30, 2013

 

MySkin, Inc., a company organized under the laws of the State of California with
its registered office at 410 32nd St. Ste. 203, Newport Beach, CA 92663
("Obligor", which term, as used herein, shall include any successor thereto),
for value received, hereby executes and delivers this Convertible Note in favor
of NYX Capital Advisors, Inc. or its assignee ("Holder"), and hereby promises to
pay to Holder, its designees or its successors and permitted assigns, the
principal sum of Fifty Thousand Dollars (US$50,000) (the "Principal Amount") on
the Maturity Date (as defined below), without interest. This Convertible Note is
issued in connection with cash, cash equivalents, professional services or a
combination thereof paid and to be paid by Holder from July 1, 2013 through
September 30, 2013. This supersedes any previous Convertible Notes or Security
Purchase Agreements between MySkin, Inc. and NYX Capital Advisors, Inc.

 

Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to such terms in Section 11.

 

1. Maturity Date. The then outstanding Principal Amount (subject to Section 7),
shall become due and payable March 31, 2014 (the "Maturity Date").

 

2. Acceleration. Notwithstanding any provision hereof to the contrary, the
obligations of Obligor hereunder shall forthwith mature and immediately
accelerate and shall be immediately due and payable on the Default Date (as
hereinafter defined) in the event that (i) the business of Obligor is
discontinued, sold, liquidated or otherwise disposed of, whether by liquidation
or dissolution, or (ii) Obligor shall take, or intends to take, or, as far as
Obligor is aware, any other person shall receive a judgment, order or decree
from a court of competent jurisdiction, in each case, for the Obligor's winding
up, liquidation, dissolution, merger or consolidation that is not pursuant to an
agreement between Obligor and Holder, or for the appointment of a receiver in
relation to any or all of Obligor's assets, or Obligor shall admit in writing
its inability to pay its debts as they become due or shall commit any other act
of insolvency (each a "Default Event"). The date on which any Default Event
occurs is referred to herein as the "Default Date."

 

3. No Prepayments. The Principal due under this Convertible Note may not be
prepaid by Obligor, except as provided in Section 7.

 

4. Method of Payment. Obligor shall pay all amounts payable under this
Convertible Note either by (i) in cash by wire transfer of immediately available
funds to an account designated by Holder or, if no account has been designated,
by certified check delivered to Holder at such place as Holder shall designate
to Obligor in writing or (ii) by converting the Convertible Note into common
stock of the Obligor.

 

5. Presentment Waived. Obligor hereby expressly waives presentment for payment,
demand, notice of dishonor, protest and notice of protest. Acceptance by Holder
of any payment that is less than the full amount then due and owing hereunder
shall not constitute a waiver of Holder's right to receive payment in full at
such time or at any prior or subsequent time.

 

6. Subordination. Prior to the Maturity Date, except for the obligations of
Obligor upon any conversion of the Principal Amount in accordance with the terms
of this Convertible Note, all indebtedness evidenced by this Convertible Note
(the "Subordinated Indebtedness") shall be subordinated to all other
indebtedness of Obligor, whether existing as of the Issue Date or incurred at
any time after the Issue Date (the "Senior Indebtedness"), and in that
connection, prior to the Maturity Date, except for the obligations of Obligor
upon any conversion of the Principal Amount in accordance with the terms of this
Convertible Note:

 

(a) the payment of the Subordinated Indebtedness shall be subordinated to all
and any rights, claims and actions which any other person may now or hereafter
have against Obligor in respect of the Senior Indebtedness;

 

(b) the Subordinated Indebtedness shall not become capable of being subject to
any right of set-off or counterclaim; and

 

(c) except upon the Maturity Date, upon the acceleration pursuant to Section 2,
or upon the conversion of the Principal Amount in accordance with the terms of
this Convertible Note, Holder shall not claim, request, demand, sue for, take or
receive (whether by way of set-off or in any other manner and whether from
Obligor or any other person) any money or other property in respect of the
Subordinated Indebtedness or any part thereof.

 

7. Conversion Rights. At any time prior to the Maturity Date, at the option of
Holder in its sole discretion, all or any portion of the then outstanding
Principal Amount of this Convertible Note may be converted (an "Optional
Conversion") into a number of Common Stock (the "Optional Conversion Shares")
equal to the amount of the then outstanding Principal Amount at a price of $.005
per share.

 

In order to exercise the right of Optional Conversion, Holder shall surrender
this Convertible Note at the principal office of Obligor and shall give written
notice of such exercise, substantially in the form of Exhibit A attached hereto
(the "Optional Conversion Notice"), to Obligor at such office. Such Optional
Conversion shall be deemed to have been effected at the close of business on the
date on which such Optional Conversion Notice, duly completed and executed,
shall have been given as aforesaid, and, subject to the last sentence of this
Section 7, at such time such portion of the Principal Amount as is subject to
such Optional Conversion shall be applied by Obligor in full payment of the
Optional Conversion Shares to be issued in consequence of the Conversion and
that application shall discharge Obligor from all liability in respect of such
portion of the Principal Amount converted, and Holder shall be deemed for all
purposes to have become the holder of the Optional Conversion Shares.

 

As promptly as practicable, but in no event later than seven (7) Business Days,
after an Optional Conversion, Obligor, at its expense, shall cause (i) the
Optional Conversion Notice presented by Holder to Obligor, and any other
documents necessary for such Optional Conversion to be effected, to be filed as
necessary and appropriate under the laws of the state of California, (ii)
Holder's name to be entered in the register of the members of Obligor in respect
of the Optional Conversion Shares, and (iii) to be delivered to Holder a
convertible note, in form and substance identical to this Convertible Note, for
the remaining outstanding Principal Amount if such Optional Conversion was not
for the entire portion of the then outstanding Principal Amount. Notwithstanding
any provision of this Convertible Note to the contrary, no Optional Conversion
shall be deemed to have occurred unless and until Obligor shall have complied
with the obligations set forth in the immediately preceding sentence, whereupon
such Optional Conversion shall be deemed to have been effective as of the date
the Optional Conversion Notice is given to Obligor; provided, however, that no
failure by Obligor to so comply with such obligations shall prohibit Holder from
exercising its rights as the holder of the Optional Conversion Shares.

 

8. Fixed Price. The Conversion Price shall remain fixed and not be subject to
adjustment by reason of any stock dividend, stock split, reverse stock split,
recapitalization, reclassification, merger, combination, consolidation or other
similar transaction through December 31, 2008. Thereafter, the Conversion Price
shall be subject to adjustment by reason of any stock dividend, stock split,
reverse stock split, recapitalization, reclassification, merger, combination,
consolidation or other similar transaction.

 

9. Treatment of Note. Obligor will treat, account and report this Convertible
Note as debt and not equity for accounting and tax (with respect to any returns
filed with federal, state, local or foreign tax authorities) purposes.

 

10. Miscellaneous.

 

(a) Interpretation. The headings and captions in this Convertible Note are for
convenience of reference only and shall not control or affect the meaning or
construction of any provisions hereof. When used in this Convertible Note, (i)
the symbol "US$" shall refer to the lawful currency of the United States of
America and (ii) the words "including" and "include" shall be deemed followed by
the words "without limitation."

 

(b) Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be (i) delivered by hand, (ii)
delivered by a reputable commercial overnight delivery service, or (iii)
transmitted by facsimile, in each case, sent to the address or telecopy number
set below. Such notices shall be effective: (i) in the case of hand deliveries,
when received; (ii) in the case of an overnight delivery service, when received;
and (iii) in the case of facsimile transmission, when electronic confirmation of
receipt is received by the sender. Any party may change its address and telecopy
number by written notice to another party in accordance with this provision,
provided that such notice shall be effective only upon receipt.

 

If to Obligor, to:

 

If to Holder, to:

 

(c) Governing Law; Forum; Service of Process. This Convertible Note shall be
governed by and construed in accordance with the laws of the State of California
(without giving effect to conflicts of law principles) as to all matters,
including validity, construction, effect, performance and remedies of and under
this Convertible Note. Venue in any and all suits, actions and proceedings
between the parties hereto and relating to the subject matter of this
Convertible Note shall be in New York courts (the "Courts"), which shall have
exclusive jurisdiction for such purpose, and Holder and Obligor hereby
irrevocably submit to the exclusive jurisdiction of such Courts and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such suit,
action or proceeding. Service of process may be made in any manner recognized by
such Courts. Holder and Obligor each hereby irrevocably waives its right to a
jury trial arising out of any dispute in connection with this Convertible Note
or the transactions contemplated hereby.

 

(d) Severability. The invalidity, illegality or unenforceability of one or more
of the clauses or provisions of this Convertible Note in any jurisdiction shall
not affect the validity, legality or enforceability of this Convertible Note in
such jurisdiction or the validity, legality or enforceability of this
Convertible Note, including any such clause or provision in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

 

(e) Successors; Assigns; Third-Party Beneficiaries. The provisions of this
Convertible Note shall be binding upon the parties hereto and their respective
heirs, successors and permitted assigns. Neither this Convertible Note nor the
rights or obligations of Obligor may be assigned without the prior written
consent of Obligor which consent shall not be unreasonably withheld or delayed.
Any attempted assignment in contravention of this Convertible Note shall be null
and void and of no effect. This Convertible Note is for the sole benefit of the
parties hereto and their respective heirs, successors and permitted assigns and
no provision hereof, whether express or implied, is intended, or shall be
construed, to give any other Person any rights or remedies, whether legal or
equitable, hereunder.

 

(f) Amendments. This Convertible Note may not be amended, modified or
supplemented except in a writing signed by Obligor and Holder.

 

(g) Waiver. Any waiver (whether express or implied) of any default or breach of
or by any party to this Convertible Note shall be effective unless evidenced by
a writing signed by the party against which such waiver is sought to be
enforced. No such waiver for any purpose shall constitute a waiver of any other
or subsequent default or breach, or for any other purpose.

 

(h) Counterparts. This Convertible Note may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Convertible Note.

 

11. Definitions. As used in this Convertible Note, the following terms shall
have the following meanings:

 

"Affiliate" has the meaning specified in Rule 12b-2 promulgated under the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

"Board" means the board of directors of Obligor.

"Business Day" means any day other than a Saturday, Sunday or other day on which
banks in the State of California are required or authorized to be closed.

"Conversion Price" means US$ .005 per share. "Convertible Note" means this
Convertible Note and all amendments made hereto in accordance with the
provisions hereof.

"Court" has the meaning specified in Section 10(c).

"Default Date" has the meaning specified in Section 2.

"Holder" has the meaning specified in the Preamble.

"Issue Date" means the date of first issuance of this Convertible Note as first
set forth above.

"Maturity Date" has the meaning specified in Section 1.

"Obligor" has the meaning specified in the Preamble.

"Optional Conversion" has the meaning specified in Section 7.

"Optional Conversion Certificates" has the meaning specified in Section 7.

"Optional Conversion Notice" has the meaning specified in Section 7.

"Optional Conversion Shares" has the meaning specified in Section 7.

"Person" means any individual, firm, corporation, proprietary, public or private
company, partnership, limited liability company, public liability company, trust
or other entity, and shall include any successor (by merger or otherwise) of
such entity.

"Principal Amount" has the meaning specified in the Preamble.

"Public Offering" means a public offering of Shares pursuant to a prospectus, an
effective registration statement or listing agreement in compliance with the
laws, rules and regulations in such jurisdiction as may be approved by the Board
to be the jurisdiction for the primary listing and trading of Obligor's
securities.

 

 

 

[Remainder of page intentionally left blank. Signatures on following page]

 

 

 

IN WITNESS WHEREOF, Obligor has caused this Convertible Note to be duly executed
and delivered as of the date first set forth above.

 

MYSKIN, INC.

 

 

Dated: September 30, 2013

 

 

By:____/s/ Marichelle Stoppenhagen____________________________________

Name: Marichelle Stoppenhagen, President

 

 

Acknowledged by:

NYX Capital Advisors

 

___/s/ Eric Stoppenhagen____________________________________

NYX Capital Advisors

 

 

 

 

 

EXHIBIT A TO CONVERTIBLE NOTE

CONVERSION NOTICE

 

To: _____________________________

 

The undersigned registered holder of the attached Convertible Note, dated as of
______________, originally executed by ___________________________________, a
company organized under the laws of the state of California ("Obligor"), in
favor of ________________ ("Convertible Note") hereby irrevocably exercises the
option to convert US$_________ of the Principal Amount outstanding under the
Convertible Note into the Conversion Shares in accordance with the terms of the
Convertible Note, and directs that the Certificates representing the Conversion
Shares issuable and deliverable upon such conversion be issued and delivered to
the registered holder hereof unless a different name has been indicated below.

 

Capitalized terms used in this Conversion Notice and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the
Convertible Note.

 

Dated: ____________________________ __________________________________

Signature(s)

 

